Title: From John Adams to Charles Jared Ingersoll, 15 March 1814
From: Adams, John
To: Ingersoll, Charles Jared



Sir
Quincy March 15th. 1814.

Philosophy and Theology being my principal Studies I am ill qualified to correspond with you upon Politicks. I have lately fumbled here and there in 7 Volumes in 8vo. entitled the Light of Nature pursued by One Search. He says there is a Family of that name. I believe him and perceive that you are of that Blood; and as I claim a remote relation, I hope you will not be offended, if hereafter I should address as, Cousin Search.
I cordially thank you for your Speech, which I have read with more delight than I dare express to you.
As there is very little history of real, that is rational Liberty, in any or all the Libraries of the Universe: you will perhaps find as much of it in English Parlimentary History as any where. This great Work is distinct from the Parliamentary debates, and those there is a Collection in 2 Vols. Octavo of Protests in the House of Lords which may convince you of the Utility of different Branches in a Legislature, even where it is not necessary that either should be hereditary.
Your Researches, in the History of your own Country have been as industrious and successful, as in that of England and Europe. May your Talents and diligence Continue to be exerted in the same Course of Virtue and Patriotism, and they must carry to Fame, and greatly promote the Honor and Interest of our beloved Country. Such are the Sincere Sentiments and best Wishes of your Cousin
John Adams